 

“FILED
CLERK, U.S. DISTRICT COURT

 

JUL 15 20i9

(A\
CENTRAL Dist CYRQECAUFORNIA |
BY DEPUTY *
ws Nd

 

 

 

 

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WILLIAM JAMES SHOOP, CASE NO. 8:19-cv-00547-MWFE (SK)
Plaintiff,
JUDGMENT
v.
ORANGE COUNTY SHERIFF’S

DEPARTMENT, et al.,

Defendants.

 

 

Pursuant to the Order Dismissing Action for Lack of Prosecution, IT
IS ADJUDGED that this action is dismissed without prejudice.

DATED: July 15, 2019

 

 

MICHAEL W. FITZGERALD |
U.S. DISTRICT JUDGE
